Case: 2:18-cv-00179-WOB-CJS Doc #: 93 Filed: 09/07/21 Page: 1 of 5 - Page ID#: 535



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 2:18-CV-179 (WOB-CJS)

 SARNAA ARCHIE,                                                    PLAINTIFF,

 VS.                    MEMORANDUM OPINION AND ORDER

 BUDGET RENT A CAR
 SYSTEM, INC., ET AL                                              DEFENDANTS.


       This matter is before the Court on the defendants’ motions to

 dismiss. (Docs. 85, 87). Both defendants argue that the plaintiff’s

 claims are barred by the statute of limitations because the

 plaintiff’s claims do not relate back. (Id.) For the reasons

 outlined below, this Court agrees.

                          Factual and Procedural Background

       Sarnaa Archie is a pro se plaintiff bringing this civil rights

 action against Cincinnati/Northern Kentucky International Airport

 and detective Kenneth Coyle individually and in his official

 capacity with the airport (collectively “Airport Defendants”).

 (Doc. 60).

       This matter was originally filed against Budget Rent A Car

 Systems, Inc. and Avis Budget Car Rentals, LLC, alleging race

 discrimination pursuant to 42 U.S.C. § 1981, racial discrimination

 pursuant to 42 U.S.C. § 2000a, racial discrimination pursuant to




                                        1
Case: 2:18-cv-00179-WOB-CJS Doc #: 93 Filed: 09/07/21 Page: 2 of 5 - Page ID#: 536



 the   Kentucky    Civil     Rights       Act,    wrongful   imprisonment,     and

 fraudulent inducement on September 20, 2018. (Doc. 46-2).

       These claims stem from Archie and his former co-plaintiff,

 Jameel Bembry, being detained at CVG Airport after they were

 mistakenly identified as suspects stealing rental cars. (Id. at ¶¶

 34-36, 44).      Archie and Bembry retained counsel                 to file this

 lawsuit, but on August 6, 2019, their attorneys moved to withdraw

 from the case. (Doc. 33).

       This Court granted a brief stay on discovery while the

 plaintiffs tried to secure counsel, but they ultimately opted to

 proceed   pro    se.   (Doc.   37-38,     41).    On   March   4,   2020,   Bembry

 voluntarily dismissed his claims with prejudice against the car

 rental defendants. (Doc. 45).

       On March 31, 2020, the car rental defendants filed a motion

 for summary judgment against Archie, (Doc. 46), and Archie filed

 a motion to amend his complaint on July 23, 2020, (Doc. 53).

 Archie’s amended complaint dismissed several causes of action

 against the car rental defendants, added new claims against them,

 and added new claims against the Airport Defendants. (Doc. 53-2).

       This Court ultimately granted Archie’s request to amend his

 complaint over the car rental defendants’ objection. (Doc. 59).

 Archie    was   able   to   reach    a    settlement    with   the    car   rental

 defendants shortly thereafter, but he sought to continue the

 pursuit of his claims against the Airport Defendants. (Doc. 67).

                                           2
Case: 2:18-cv-00179-WOB-CJS Doc #: 93 Filed: 09/07/21 Page: 3 of 5 - Page ID#: 537



        Service on the Airport Defendants was eventually executed on

 July 7, 2021. (Doc. 79). The Airport Defendants filed responsive

 pleadings against Archie’s claims, arguing he cannot state a claim

 upon which relief can be granted because his claims are time-

 barred (Docs. 85, 87).

                              Standard of Review

        To survive a motion to dismiss, the complaint must contain

 “sufficient factual matter, accepted as true, to state a claim to

 relief that is plausible upon its face.” Ashcroft v. Iqbal, 556

 U.S.   662,   678   (2009)     (citation    and    internal      quotation    marks

 omitted). While the Court construes the complaint in favor of the

 complaining    party,    the    Court   need      not   accept    as   true   legal

 conclusions or unwarranted factual inferences. Kardules v. City of

 Columbus, 95 F.3d 1335, 1346 (6th Cir. 1996); Lujan v. Defs. of

 Wildlife, 504 U.S. 555, 560 (1992).

                                    Analysis

        Archie’s amended complaint asserts the following causes of

 action against the Airport Defendants: (1)                  42 U.S.C. § 1985

 (Conspiracy); (2) 42 U.S.C. § 1983 (Fourth Amendment violations);

 (3) KRS § 502.020 (failure to intervene). (Doc. 60).

        The problem for Archie, however, is that each of these causes

 of action have a one-year statute of limitations.1 See Collard v.


 1 Archie does not contest the one-year statute of limitations on
 his claims. (Doc. 90).
                                         3
Case: 2:18-cv-00179-WOB-CJS Doc #: 93 Filed: 09/07/21 Page: 4 of 5 - Page ID#: 538



 Kentucky Bd. of Nursing, 896 F.2d 179, 182 (6th Cir. 1990) (stating

 the statute of limitations for Section 1983 claims is one-year

 under Kentucky’s analogous personal injury statute of limitations—

 KRS § 413.140(1)(a)); Bedford v. Univ. of Louisville Sch. Of Med.,

 887 F.2d 1086 (6th Cir. 1989) (borrowing Kentucky’s analogous one-

 year statute of limitations for conspiracies—KRS § 413.140(1)(c)).

        Archie’s failure to intervene claim is brought pursuant to

 KRS    §   502.020,   the   criminal    statute    relating    to   complicit

 liability, which is governed by the same conspiracy statute as his

 Section 1985 claim because he alleges that “Budget and the CVG

 Airport Police conspired in an activity which resulted in the

 unjustified search and seizure of Mr. Archie.” (Doc. 60 at 14)

 (emphasis added).

        Archie does not dispute that his alleged injury accrued on

 July 27, 2018, when he and Bembry were stopped at the airport.

 (Doc. 60 at 3). He did not seek leave to amend his complaint until

 July 23, 2020, almost two years later.2 (Id.) Thus, the time to

 file his claims against the Airport defendants has lapsed.

        To get around the statute of limitations, Archie argues that

 his claims against the Airport Defendant relate back pursuant to

 Federal Rule of Civil Procedure 15(c). (Doc. 90 at 4). This

 argument is misplaced.




 2   Leave to amend was granted on December 3, 2020. (Doc. 59).
                                        4
Case: 2:18-cv-00179-WOB-CJS Doc #: 93 Filed: 09/07/21 Page: 5 of 5 - Page ID#: 539



       The Federal Rules of Civil Procedure do not allow for relation

 back of otherwise time-barred amendments when the purpose is to

 add a party to the case. See Asher v. Unarco Material Handling,

 Inc., 596 F.3d 313 (6th Cir. 2010); see also In re Kent Holland

 Die Casting & Plating, Inc., 928 F.2d 1448, 1499 (6th Cir. 1991)

 (“[T]he precedent of this circuit clearly holds that an amendment

 which adds a new party creates a new cause of action, and there is

 no   relation    back    to   the   original    filing     for   purposes    of

 limitations.”) (Internal quotations omitted).

        Here, there is no question that Archie amended his complaint

 to add the Airport Defendants as parties, not to substitute them

 for a defendant they mistakenly named. To be sure, Archie included

 the car rental defendants in his amended complaint and settled

 with them. (Docs. 60, 67). Because there has not been a mistake in

 a party’s identity, Archie’s claims against the Airport Defendants

 do not relate back and are time barred by the applicable statutes

 of limitation.

       Thus,   having    reviewed    this   matter,   and   the   Court   being

 advised,

       IT IS ORDERED that the defendants’ motions to dismiss (Docs.

 85, 87) be, and are hereby, GRANTED. A separate judgment shall

 enter concurrently herewith.

       This 7th day of September 2021.



                                        5
